DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues in the response filed 10/815/2021, the amendments to the claims would overcome the drawing objections, claim objections, and the 112 rejections. The objections and 112 rejections have been withdrawn. The applicant further argues the Terminal Disclaimer would overcome the double patenting rejection. The Double Patenting rejection has been withdrawn. 
The applicant further argues prior art Koullick doesn’t disclose the textile is formed form two or more fiber where one of the fibers is stiffer than the other one. The rejection has been withdrawn. 
The applicant finally argues Odermatt would not disclose the stiffer fiber is treated to form a self-fixation system. A new rejection with respect to Odermatt as modified by Roeber has been made below where Roeber teaches a fiber is treated to increase stiffness as well as forming cross-over points which can be a self-fixating system. The rejection has been made below.
Claim Objections
Claim 48 is objected to because of the following informalities:  the limitation in lines 2-3 of claim 48 reads “formed the stiffer are treated”. It would seem that the limitation should read “stiffer fibers”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 34-39, 43, 44, 46, 48-50 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2014/0148827 to Odermatt in view of U.S. Patent Publication U.S. Patent Publication 2009/0036996 to Roeber.
As to claim 34, Odermatt discloses a porous implant (100, in any of the embodiments of figure 3a-13b, “mesh implant” will be porous based on it being a mesh, paragraph 48, 49) comprising a self-fixating system (fixation techniques in paragraph 46 or the retaining elements of paragraph 102, 111, 112) wherein the implant comprises a textile (paragraph 48, 49) formed of poly-4-hydroxyburyrate or copolymer thereof (paragraph 58, 101, the base component is a textile that is formed from  wherein the textile is formed from two or more fibers (paragraph 70), wherein one of the fibers is stiffer than the other fibers (paragraph 45, 70, 71, 73, 85, 100, two fibers can be used to form the mesh, and the base can include a stiffer component), but is silent about the self-fixating system comprises the poly-4-hydroxyburyrate and the stiffer fiber is treated to form the self-fixation system. Odermatt does seem to disclose the implant will comprise poly-4-hydroxyburyrate fibers, multiple fibers can be used, the stiffness of fibers can be increased, and fixation techniques can be applied to the textile.
Roeber teaches a similar device (knitted article, abstract) having a fiber that is treated to increase stiffness and forms a self-fixating system (paragraph 12, 31, 33, the fiber is looped to have cross-over points which can be the self-fixation loops, as well as being heat treated to increase stiffness) for the purpose of increasing the stiffness and stability of the shape of implant. Roeber teaches the stiffness treatment to fibers as well as the cross-overs can provide the self-fixating system. The teachings that are applied to the fiber of Roeber can be similarly used on the poly-4-hydroxyburyrate fiber of Odermatt which will provide the fibers with increase stiffness, as disclosed by Odermatt, as well as the loops that can be the self-fixating mechanism of Odermatt. It would have been obvious to one of ordinary skill in the art before the effective filing date to have the poly-4-hydroxyburyrate fibers of Roeber be heat treated and formed to be 
As to claim 35, with the device of Odermatt and Roeber above, Odermatt discloses the textile is a mesh, monofilament mesh, multifilament mesh, woven mesh, knitted mesh, braid or mesh comprising a barbed suture (paragraph 48, 49).
As to claim 36, with the device of Odermatt and Roeber above, Odermatt discloses the self-fixation system comprises or more of the following: barbs, fleece, microgrips, hooks, anchoring devices, and self- fixation tips (at least the retaining elements in paragraph 112).
As to claim 37, with the device of Odermatt and Roeber above, Odermatt discloses the self-fixation system is on one side of the textile or both sides of the textile (figure 13c). 
As to claim 38 with the device of Odermatt and Roeber above, Odermatt discloses the textile is a looped knitted mesh and the treated stiffer fiber have been treated on one side of the mesh to form the self-fixation system on one side of the mesh, or the treated stiffer fiber have been treated on both side of the mesh to form the self-fixating system on two sides of the mesh (paragraph 102, 111, 112, the treated threads of Odermatt as taught by Roeber can be one side or both sides) 
As to claim 39, with the device of Odermatt and Roeber above, Odermatt discloses the treated stiffer fiber form a plurality of tissue engaging barbs (paragraph 102, 111, 112, figure 12, paragraph 221, the 
As to claim 43, with the device of Odermatt and Roeber above, Odermatt discloses the implant is used in tissue reinforcement, hernia repair, can be temporarily deformed and unaided assume its original shape after implantation, or is shaped to contour to a patient anatomy (paragraph 39).
As to claim 44, with the device of Odermatt and Roeber above, Odermatt discloses the implant further comprises one or more of the following: plasticizer, nucleant, dye, medial marker, bioactive agent, therapeutic agent, diagnostic agent, prophylactic agent, contrast agent, radiopaque marker, radioactive substance, hyaluronic acid, or derivative thereof, collagen, hydroxyapatite, or an absorbable polymer comprising one or more of the following monomeric units: glycolic acid, lactic acid, trimethylene carbonate, p-dioxanone, and caprolactone (paragraph 62, 70, 83).
As to claim 46, with the device of Odermatt and Roeber above, Odermatt discloses method of forming the implant of claim 34, comprising the steps of (a) preparing the textile by knitting monofilament fiber of poly-4-hydroxyburyrate or copolymer thereof (paragraph 44, 48, 49, 58, 59, 101) into a mesh, and (b) treating the stiffer fiber of textile to form the self-fixating system, the self-fixating system comprising one or more of a plurality of tissue engaging barbs, fleece, micro grips, hooks, anchoring 
As to claim 48, with the method of Odermatt and Roeber above, Roeber further teaches the loops formed from the stiffer are treated to form a plurality of barbs (paragraph 12, 31, 33). 
As to claim 49, with the device of Odermatt and Roeber above, Odermatt discloses a method of implanting the implant wherein the self fixation system is engaged in the patient’s tissue to reinforce tissue (paragraph 103, 203).
As to claim 50, with the device of Odermatt and Roeber above, Odermatt discloses the implant is used in to the closure of a laparaotomy or to reinforce a hernia repair (paragraph 39).
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2014/0148827 to Odermatt in view of U.S. Patent Publication U.S. Patent Publication 2009/0036996 to Roeber as applied to claims 34-39, 43, 44, 46, 48-50above, and further in view of U.S. Patent Publication 2013/0197300 to Koullick
As to claim 45, Odermatt as modified by Roeber discloses the device above but is silent about the implant is packaged and sterilized. It is to be noted that the claim is a device claim and cannot positively claim a method step. Therefore the claim is considered a product by process claim. The claim limitations will be examined as the implant can be packaged and sterilized. 
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Patent Publication 2002/0062152 to Dauner teaches a similar capable of disclosing, rendering obvious, or capable of providing evidence on the claims of records specifically the stiffening treatment of fibers that can form self-fixating system. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771